Citation Nr: 9918843	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from February 1972 to January 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
evaluation of 30 percent for the veteran's anxiety disorder.

This matter was remanded by the Board in February 1996 for 
further development.  The Board is satisfied that the RO 
complied with the remand directives and that no further 
development of this case is warranted.  The Board notes that 
the RO's several attempts to locate pertinent records 
associated with the veteran's application for Social Security 
benefits were unsuccessful.  The Department of Health and 
Human Services responded that no Social Security records for 
the veteran were of record.


FINDING OF FACT

The veteran's anxiety disorder is manifested by a depressed 
mood and a sense of distrust and suspiciousness.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9440 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The RO initially granted service connection for post-
traumatic stress disorder (PTSD) in a rating decision dated 
in November 1990 and assigned a 10 percent evaluation 
effective from September 1988.  Thereafter, in a rating 
decision dated in April 1992, the RO assigned a 30 percent 
evaluation for anxiety disorder.  It was noted at that time 
that all previous diagnoses were changed to a diagnosis of 
anxiety disorder, based on the results from a February 1992 
VA neuropsychiatric examination.   

VA outpatient records for 1991 to 1993 reflect multiple 
diagnoses of anxiety disorder.  In a record dated in 
September 1991, the veteran complained of increased 
symptomatology and psychomotor disturbances.  In a clinical 
records dated in May 1992, the veteran complained of poor 
impulse control and stated that he wanted to hit the nurse.  
There was no evidence of thought disturbances, he was 
oriented times three spheres, and memory and judgment were 
intact.  In pertinent part, the impressions rendered were 
anxiety disorder and PTSD.  In a record dated in March 1993, 
the veteran complained of chronic fatigue and stated that he 
felt like he was going to die at anytime.  

A hospital discharge summary dated in March 1993 is of record 
that discloses complaints of body weakness.  It was noted 
that the veteran needed to follow up with a psychiatrist, as 
his symptoms appeared more psychiatric than physical in 
nature.  In May 1993, the veteran underwent a VA examination 
for subjective complaints of weakness, needle-like sensation 
in his forehead, and difficulties with recognition.  Upon 
examination, the examiner noted that the veteran's mood was 
depressed, affect appropriate, no psychomotor or speech 
disturbances, and that he reported feelings of dizziness.  
The veteran denied hallucinations and there was no evidence 
of thought disturbances.  Further, the veteran was oriented 
to three spheres and his memory and judgment were intact, his 
attention span adequate, and the veteran lacked insight.  The 
veteran was thought to be mentally competent to handle his 
funds.  The examiner rendered a diagnosis of anxiety 
neurosis.

VA outpatient records for treatment extending from 1994 to 
1996 are also included in the veteran's claims file.  On 
several occasions throughout this period, the veteran 
experienced some improvement in his symptoms, appeared more 
relaxed, did physical fitness activities regularly, and kept 
well groomed.  In a record dated in September 1995, the 
veteran reported that he was enrolled in classes.  The 
examiner reported that the veteran interacted well, denied 
any form of thought disturbances, that his mood was euthymic 
and his affect appropriate.  In a clinical record dated in 
August 1996, the examiner noted that the veteran interacted 
clearly, was oriented times three spheres without signs of 
morbid ideations, and memory and judgment were intact.  Also, 
the examiner remarked that the veteran was insightful when 
discussing his favorite topic - basketball.  An assessment of 
anxiety neurosis was rendered.  

A narrative of a personality report conducted in 1996 is of 
record.  Overall, the report reveals the veteran's adequacy 
of adjustment was very low and the effectiveness of behavior 
controls was average.  Noted is that in the veteran's ability 
to interact with others, he is shrewd and polished, and is 
insightful regarding himself and others.  In general, it was 
noted that the veteran conforms to accepted standards of 
conduct; however, he may lack restraint and fail at times to 
meet responsibilities.

A VA psychological report dated in June 1996 is of record.  
The psychologist recited the veteran's background and his 
subjective complaints of pain and temporary blindness in his 
eyes, a feeling of drowning, and frequent feelings of falling 
or collapsing.  Overall, the psychologist noted that the 
veteran's personality profile reveals emotional instability, 
sensitivity, and tension, and tendencies to be shrewd and 
suspicious in his interactions with other people.  

During a VA mental disorder examination conducted in July 
1996, the examiner reviewed the veteran's claims folder and 
recited his history with respect to a mental disorder.  The 
examiner noted that the veteran reported constant depression 
and contemplations of suicide.  Other subjective complaints 
included lethargy, attacks of pain, burning sensations in his 
eyes and nose, and the feeling of punching needles in his 
head.  Objective findings noted were that the veteran's 
speech was clear, there was no evidence of psychomotor 
disturbances, and the veteran's mood was depressed and affect 
withdrawn.  Further, there was no evidence of auditory 
hallucinations or withdrawal of thoughts.  The examiner did 
observe paranoid ideations, especially associated with the 
veteran's aggression toward himself.  The veteran was thought 
mentally competent to handle his own funds.  Pertinent 
diagnoses rendered were generalized anxiety disorder at Axis 
I; dependent personality disorder at Axis II; problems with 
support group at Axis IV; and moderate symptoms at Axis V.

A November 1996 VA examiner's statement is of record in which 
the results from the July 1996 VA examination are reported.  
Overall, the examiner stated that the multi-axial diagnosis 
on Axis 5-moderate was synonymous with considerable; and, the 
Global Assessment Functioning (GAF) score of 60-moderate or 
considerate, indicative of difficulty in social, 
occupational, or school functioning.  The examiner noted that 
the higher the numerical code, that is, a maximum of 100, the 
better and higher the level of functioning.  Also reported 
was that the veteran was enrolled in a computer course and 
had adapted well; he was expected to complete his course in 
due time.  The examiner further stated that the veteran also 
had a personality disorder that was a major contributory 
factor in his impairment of function.  

In January 1997, a social and industrial survey was conducted 
to assess the degree of the veteran's social and industrial 
impairment due to his service-connected anxiety disorder.  
The veteran was not available at that time, since he had 
moved from his residence of record.  The social worker 
interviewed several health workers at the health center 
located in the residence hall where the veteran and his two 
children had previously lived.  Noted was that the veteran 
used to visit his sister and that he played and coached or 
consulted on a basketball team.  The social worker also 
interviewed the veteran's niece who stated that the veteran 
was able to do simple household chores, such as cooking and 
cleaning. 
VA outpatient records for the period from March to September 
1998 reveal that the veteran underwent a VA examination in 
August 1998.  At that time, the veteran was able to interact 
clearly, his mood was euthymic, his affect was appropriate, 
his memory was intact, and his judgment was fair.  The 
diagnostic assessment was neurosis.  The veteran was 
prescribed several medications.  

A VA mental disorders examination was conducted also in 
August 1998, in which the veteran's history of treatment and 
medication for anxiety neurosis was recited.  On examination, 
the examiner noted that the veteran was fairly kept, and 
there was no evidence of psychomotor or speech disturbances.  
His mood was euthymic and affect appropriate.  The veteran 
interacted clearly and had insights into various socio-
political topics.  Further noted was that the veteran was 
quite opinionated and that his insights were quite rational 
with intellectual remarks.  No morbid ideations were 
elicited, although the veteran had a great deal of somatic 
complaints ranging from lethargy to boredom.  He was oriented 
to three spheres, his memory was intact, his judgment good, 
and his attention span was adequate. 

The veteran was judged competent to handle his own funds.  
Further noted was that the veteran has a good interpersonal 
relationship with his children and immediate relatives.  
Also, the examiner noted that the veteran could be productive 
as a sole proprietor; but, that his sense of distrust and 
adversity towards authority figures rendered him a poor 
employee/subordinate.  The diagnoses rendered were 
generalized anxiety disorder at Axis I; mixed avoidant-
dependent personality disorder at Axis II; problems with 
primary support group (family disruption, child neglect) at 
Axis IV; and a GAF score of 70 - generally functioning well 
and has some meaningful interpersonal relationship at Axis V.  

In September 1998, the veteran's case was referred for a 
social survey.  At that time, the social worker interviewed 
the veteran's nephew who stated that the veteran no longer 
lived at that address, but that he visited generally 
everyday.  The nephew stated that the veteran moved to 
another address where he lived with his two children and his 
elder sister and niece.  The nephew reported that the veteran 
exercises on most days and attends church with his two 
children regularly.  He used to be a sports writer, but had 
to give up the work due to frequent dizziness.  

The social worker also interviewed a neighbor, who had seen 
the veteran earlier that day when he visited his family.  The 
veteran was seen driving with his niece and it appeared that 
they were going to the gym.  The social worker also had an 
opportunity to interview with the veteran's eldest sister, 
who stated that the veteran's mood was unpredictable and that 
he did not like to hear noise.  The veteran's sister did 
state that the veteran was very concerned with the welfare of 
his children; however, there are times when the veteran and 
his children are in conflict.  The veteran's sister reported 
one instance of where the veteran punched his son after a 
heated argument.  

During the veteran's personal hearing in January 1994, the 
veteran testified that his mental disorder is destroying his 
life.  Transcript (T.) at 2.  He also stated that he is not 
employed and is a single parent to two children who live with 
him.  (T.) at 3.  On a daily basis, the veteran stated that 
he exercises and tries to keep himself well dressed.  (T.) at 
3.  He testified that he often feels very lonely and that he 
wants to go to sleep and not wake up.  (T.) at 4.  The 
veteran takes prescribed medication regularly.  (T.) at 4.  

When questioned about his job history, the veteran stated 
that after service, he worked in the Naval Supply Center from 
1979 to 1988.  (T.) at 5.  He also attended several schools 
after service, but has not completed his courses. (T.) at 5, 
6.  When asked about his symptoms and complaints, the veteran 
testified that he knows that he is not mentally disabled or 
crazy, but that he suffers internal pain and just wants to be 
understood.  (T.) at 8, 9.  

Analysis

Initially, the Board finds that the veteran in this case has 
indicated increased disability, and as such, the case is well 
grounded.  38 U.S.C.A. § 5107; see also Proscelle v. 
Derwinski, 2 Vet. App. 629.  In this case, the determinative 
issue is whether the veteran is entitled to an increased 
evaluation for his service-connected mental disorder.  Thus, 
the veteran's present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58.  Further, 
in view of the clinical data of record, including the most 
recent VA examination conducted in August 1998, and per 
38 U.S.C.A. § 5107(a), the Board perceives that the evidence 
of record is sufficient to address current disability status 
and that no further assistance to the veteran is required.  
See also Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

A thorough review of this veteran's record reveals that the 
clinical data support the current evaluation of 30 percent 
for the veteran's mental disorder.  The symptomatology 
referable to the veteran's mental disorder is most closely 
aligned with the rating criteria assigned for an evaluation 
of 30 percent.  

Overall, as demonstrated by findings recorded during the 
August 1998 VA mental disorders examination, the Board notes 
that the veteran's level of impairment does not meet or more 
closely approximate the requisite criteria for the next 
higher rating of 50 percent under Diagnostic Code 9440.  
38 C.F.R. § 4.130, Diagnostic Code 9440.  Additionally, the 
Board notes that during the pendency of the veteran's 
increased rating claim filed in January 1992, the regulations 
affecting provisions relevant to the veteran's claim were 
amended.  Thus, under Karnas v. Derwinski, 1 Vet. App. 308, 
311, the regulatory version most favorable to the veteran 
applies to his claim.  However, as stated in a General 
Counsel opinion, the revised rating criteria were not 
designed to be liberalizing; thus, there would be no basis to 
conclude that a higher evaluation was warranted for identical 
symptoms solely because the rating criteria was revised.  
VAOPGCPREC 11-97.  The Board points out that each claim is 
reviewed as to former and newer criteria on a case-by-case 
basis, and assessed on its own merits.  Id.  

The revised criteria in effect after November 1996, 
(applicable to the veteran's case), codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (Generalized anxiety disorder), 
is rated under the General Rating Formula for Mental 
Disorders as follows:

An evaluation of 50 percent evaluation is assigned for mental 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9440 
(1998).

Further, under the revised criteria, to warrant a 70 percent 
evaluation, the veteran must provide evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9440 
(1998).

As to the criteria in effect prior to November 1996, an 
evaluation of 50 percent requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms so as to result in considerable 
industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9400 (1996).

To warrant an evaluation of 70 percent, the criteria formerly 
in effect provide that the veteran must show a severely 
impaired ability to establish and maintain effective or 
favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1996).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1998).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

In this vein, the Board has determined that neither under the 
former nor the newer rating criteria does the veteran's 
mental disorder merit an evaluation in excess of 30 percent.  
Based on the foregoing reasons, the Board concludes that the 
preponderance of the evidence establishes that the veteran's 
mental disorder more nearly approximates the requisite 
criteria for an evaluation of 30 percent under the newer 
regulations.  Significantly, the veteran in this case has not 
presented evidence of impaired judgment and thought, 
flattened affect, weekly panic attacks, or general 
disturbances of motivation or mood.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.  Specifically, objective findings 
reported during the above-cited 1998 VA examination do not 
indicate symptomatology productive of impairment in excess of 
the current 30 percent.  Id. 

For example, during the January 1998 examination, the 
examiner revealed that overall, the veteran's mood was 
euthymic and his affect was appropriate.  Further, there was 
no evidence of psychomotor or speech disturbances and the 
veteran's judgment and memory were good.  The Board notes 
that of particular importance is that the veteran was able to 
engage in intellectual, socio-political conversations.  In 
rendering a diagnosis, the examiner noted a GAF score of 70 
and reported that the veteran was able to function generally 
well.  The examiner also indicated that the veteran was 
capable of having meaningful, interpersonal relationships.

In addition to the January 1998 examination, objective 
findings noted in VA outpatient records extending from 1996 
to 1997 are indicative of improvement in the veteran's 
symptomatology related to his anxiety disorder.  For example, 
in a clinical entry dated in August 1996, the examiner 
reported that the veteran was insightful when discussing his 
favorite topic of basketball, that he clearly interacted with 
others, and that his judgment and memory were intact.  
Moreover, during the September 1998 survey administered from 
the Social Work Service, health care workers interviewed 
several of the veteran's family members and were able to 
elicit information, such as, that the veteran visits family 
members on a daily basis, that he exercises frequently at the 
gym, that he drives himself, and that he attends church 
regularly with his two children.  Additionally, during his 
personal hearing, the veteran himself stated that he makes 
efforts to dress well, keep well groomed, and exercise on a 
regular basis. 

Nonetheless, in spite of these clinical findings of record, 
the Board does recognize that the veteran has had thoughts of 
suicide, at times, becomes unreasonably angry, and feels pain 
internally.  However, in spite of the veteran's own 
assertions, he has not attempted suicide, is able to care for 
his two children and maintain meaningful relationships, works 
in some capacity with a basketball team, and is able to care 
for himself generally.  In this regard, and in view of the 
objective findings of record, the veteran's mental disorder 
does not warrant an increased evaluation to the next higher 
level of 50 percent under the new criteria as outlined above.  
38 C.F.R. § 4.130, Diagnostic Code 9440. 

Moreover, the veteran's mental disorder is not productive of 
impairment so as to warrant a rating in excess of 30 percent 
under the former criteria.  38 C.F.R. Part 4, Diagnostic Code 
9400 (1996).  Most notably, the veteran has not submitted 
evidence of an inability to establish or maintain favorable 
relationships with people, or demonstrated impairment to the 
extent that his reliability, flexibility, and efficiency 
levels are affected by psychoneurotic symptoms so as to 
result in considerable industrial impairment.  Id.  Although 
the veteran currently does not work on a regular basis, the 
Board notes that the veteran apparently works in some 
capacity with a basketball team.  Moreover, during the most 
recent VA examination, the examiner observed that the veteran 
was capable of engaging in intellectual and socio-political 
conversations, to the point of being able to quote figures 
and make rational statements. 

The Board recognizes that VA law states that upon careful 
consideration of all ascertainable and collected data, if a 
reasonable doubt arises concerning service origin, the degree 
of disability, or any other relevant matter, such doubt will 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1998).  However, in light of the 
aforementioned clinical findings indicative of the veteran's 
ability to function appropriately, and upon careful review of 
the record and all potential applicable regulations and laws 
relevant to the veteran's assertions, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board concludes that the evidence 
does not support an increased evaluation in excess of 
30 percent under the pertinent regulations.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.  Specifically, the clinical 
data of record do not meet the criteria for an evaluation of 
50 percent under either applicable diagnostic code in this 
case.  Id.



ORDER

Entitlement to an evaluation in excess of 30 percent is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

